Citation Nr: 1223961	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-43 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus with plantar fasciitis, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 percent for right hip osteoarthritis.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to June 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In July 2011, the Veteran testified at a hearing before the undersigned.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be explained below, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims he is unable to work due to a service connected disability).   Therefore, the Board has added this issue to the first page of this remand.

A review of the record on appeal reveals that in July 2011 the Veteran made a claim of service connection for depression including secondary to her already service connected disabilities.  This issue has not as yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, it is referred to the AOJ for such adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran's April 26, 2010, to April 30, 2010, treatment records from the Philadelphia VA Medical Center cite to "scanned documents" that are attached to the treatment records which can be viewed in Vista Imaging.  However, these "scanned documents" are not found in the claims file and the Board does not have access to Vista Imaging.  Therefore, the Board finds that a remand is required to obtain and associate with the claims file these "scanned documents" and to thereafter issue a supplemental statement of the case if they are additional pertinent evidence.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 19.31 (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

In this regard, the Veteran testified that she receives ongoing treatment from the Philadelphia VA Medical Center and the medical facility at Fort Dix including having new orthotics issued by the Fort Dix medical facility in August 2011.  However, her post-April 2011 treatment records from these facilities do not appear in the claims file.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate these medical records with the claims file.  Id.

Given the above development, the Board finds that while the appeal is in remand status she should also be provided with new examinations to ascertain the current severity of her pes planus and right hip disability.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  Given the Veteran's complaints of pain, when readjudicate the claims the RO/AMC should be mindful of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011) and the United States Court of Appeals for Veterans Claims (Court) holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).

A review of the record on appeal reveals statements and testimony from the Veteran that the pain in her feet and hip are combining to severely limit her ability to work as a waitress because she cannot stand for long periods of time.  Therefore, the Board finds that the record raises a claim for a TDIU.  See Rice, supra.  However, the Board finds that the TDIU issue is not as yet fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU or an examination to obtain an opinion as to whether her service connected disabilities prevent her from working.  See 38 U.S.C.A. §§ 5103(a), 5103A(b) (West 2002); 38 C.F.R. § 19.31; McLendon, supra; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board finds that a remand for such development is required.

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record the "scanned documents" that are cited to in the April 26, 2010, to April 30, 2010, treatment records from the Philadelphia VA Medical Center and are found in Vista Imaging.  All actions to obtain the requested record should be documented fully in the claims file.  

2.  The RO/AMC should obtain and associate with the record all of the Veteran's post-April 2011 treatment records from the Philadelphia VA Medical Center and the Fort Dix medical facility, including the August 2011 orthotics treatment record.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  The RO/AMC should provide the Veteran with notice of the laws and regulations governing a claim for a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).

4.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an examination to ascertain the severity of her bilateral pes planus with plantar fasciitis.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her bilateral pes planus with plantar fasciitis.  

a.  In this regard, the examiner should discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any further limitation of function.  

b. If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional functional ability during flare-ups.  

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of her disorder (i.e., pain, swelling, lost motion, etc. . .) even when her records are negative for symptoms. 

If the examiner cannot provide answers to the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

5.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an examination to ascertain the severity of her right hip disorder.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her right hip disorder.  

a.  In this regard, the examiner should conduct complete range of motion studies that report her right hip's range of motion and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any further limitation of motion as well as function.  

b. If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of her disorder (i.e., pain, swelling, lost motion, etc. . .) even when her records are negative for symptoms. 

If the examiner cannot provide answers to the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

6.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a TDIU examination.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her service connected disabilities. 

a.  The examiner should thereafter provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities prevent her from engaging in substantially gainful employment.  When offering the opinion, the examiner is instructed to ignore the effects of age and any non-service connected disabilities.  

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of her service connected disabilities (i.e., pain, swelling, lost motion, etc. . .) even when her records are negative for symptoms. 

If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

7.  The RO/AMC should thereafter readjudicate the claims.  As to the rating claims, the adjudication should consider her painful motion as well as whether staged ratings are warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra; Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

8.  If any benefit sought on appeal remains denied, the RO/AMC should provide the Veteran and her representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits since issuance of the May 2011 SSOC, to include a summary of the evidence received (including the  "scanned documents"), and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including those governing a TDIU.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

